Citation Nr: 1447568	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-27 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and R.W.



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to September 1962 and from November 1963 to March 1966.  He died in June 2012.  The Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran died during the pendency of his appeal.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  The Appellant is properly substituted under these provisions.  

In March 2013, the Appellant testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, and they do not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Board hearing transcript, p. 16.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  Prior to October 12, 2012, there has been no evidence of forced vial capacity (FVC) of 75 percent to 80 percent predicted, diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent predicted, forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, a ratio of FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy.  

2.  As of October 12, 2012, there is evidence of a ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 80 percent predicted.  


CONCLUSIONS OF LAW

1.  Prior to October 12, 2012, the criteria for an initial compensable rating for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.97, Diagnostic Codes 6833-6602 (2013).

2.  As of October 12, 2012, the criteria for a 10 percent rating for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.97, Diagnostic Codes 6833-6602 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record indicates that prior to the initial adjudication of the claim, a March 2010 letter informed the Veteran of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The RO's August 2010 rating decision has since granted service connection for asbestosis.  Under the law, because the original claim has been granted, and he appealed the "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003). 
The Veteran was sent this required SOC in September 2011, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal.  

While the March 2010 VCAA letter was addressed to the Veteran and not the current Appellant, issuance of another VCAA notice letter regarding the claim for an increased rating is not required as the Appellant has been substituted for the Veteran.  See VBA Fast Letter 10-30 (Revised, April 3, 2013) (If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution).  

For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing the Appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for a VA compensation examination in October 2010 to assess the etiology and severity of the service-connected asbestosis.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examination is informed, competent and responsive to the issue, and a new VA examination to rate the severity of the service-connected asbestosis is not warranted.  The Appellant has submitted personal statements and representative argument.  

The Board also notes that the Appellant testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  The Appellant did not raise any new issues relevant to the claim at the hearing, and there is also no indication of any outstanding evidence she might submit.  The Appellant's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Appellant has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appellant's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Appellant.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

The service-connected asbestosis has been initially rated under 38 C.F.R. § 4.97, Diagnostic Codes 6833-6602, applicable to asbestosis and bronchial asthma, respectively.  When as in this case, the VA rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Asbestosis is rated under the general rating formula for interstitial lung disease.  The general rating formula provides for a 10 percent disability rating where the evidence shows Forced Vital Capacity (FVC) in 1 second of 75 to 80 percent predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent rating is warranted with FVC of 65 to 74 percent; or a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation requires FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires demonstrated evidence of an FVC of less than 50 percent of predicted value; or DLCO (SB) of less than 40 percent of predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation; or cor pulmonale (right heart failure) or pulmonary hypertension, or requires outpatient oxygen therapy.  

Under Diagnostic Code 6602, bronchial asthma warrants a 10 percent evaluation if the forced expiratory volume in one second (FEV-1) is 71 to 80 percent of the value predicted; or if the ratio of FEV-1/FVC is 71 to 80 percent; or if intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of the value predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if intermittent inhalational or oral bronchodilator therapy is required.  A 60 percent rating is assignable where the FEV-1 is 40 to 55 percent of the value predicted; if the FEV-1/FVC ratio is 40 to 55 percent; or at least monthly visits to a physician are made for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value; or an FEV1/FVC ratio of less than 40 percent; or more than one attack per week of episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre- bronchodilator values are to be used for rating purposes.  38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Appellant contends that the Veteran's service-connected asbestosis warrants a compensable rating.  At the March 2013 Board hearing, the Appellant testified that prior to his death, the Veteran had problems breathing.  She explained that he would cough all the time, which caused him to vomit and lose consciousness on occasion.  She asserts that the service-connected asbestosis is worse than the current evaluation contemplates.  

Prior to his death, the Veteran was afforded a VA examination for his service-connected asbestosis in October 2010.  At the examination, the Veteran reported the onset of asbestosis in 2001, with the disability being stable since that time.  He admitted to using an Albuterol inhaler as needed in the morning with the symptoms being relieved thereafter.  Upon physical examination testing, the examiner noted that both diaphragm excursion and chest expansion were normal.  There was no evidence of chest wall scarring, deformity of the chest wall, significant weight loss, or malnutrition.  There was also no clubbing, cyanosis, edema, cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy (RVH).  Pulmonary function test results reflected a FEV-1 of 106 percent, a ratio of FEV-1/FVC of 80 percent, a FVC of 90 percent, and a DLCO of 106 percent.  The Board notes that the PFT results only included pre-bronchodilator responses, and no reason was provided as to why post-bronchodilator responses were not recorded.  The examiner diagnosed the Veteran with asbestosis and concluded that it limits the Veteran in performing heavy activity because of his shortness of breath (SOB).  

Private treatment records note the Veteran being treated for his service-connected asbestosis.  In a March 2013 statement, J.F., M.D. stated that he treated the Veteran for quite some time before his untimely demise.  He explained that he last treated the Veteran for his service-connected asbestosis in November 2010, and during that time, chest x-rays revealed significant asbestosis.  Dr. J.F. further added that June 2008 PFT results were normal and were not repeated thereafter.  Dr. J.F. stated that the Veteran had regular symptoms of cough and shortness of breath attributable in part to his asbestosis and chronic obstructive pulmonary disease (COPD).  PFT testing conducted in June 2008 showed a FEV-1 of 102 percent, a ratio of FEV-1/FVC of 113 percent, a FVC of 89 percent, and a DLCO of 104 percent.  Dr. J.F. noted that the Veteran displayed normal spirometric values without evidence of obstruction or restriction.  Static lung volumes, diffusion lung capacity, and flow volume loop were all reported as being normal.  The Board again notes that the PFT results only included pre-bronchodilator responses, and no reason was provided as to why post-bronchodilator responses were not recorded.  

Based upon the evidence of record, the service-connected asbestosis does not meet the criteria for an initial compensable rating under Diagnostic Code 6833.  At no time during the appeal period has the FVC been between 75 to 80 percent predicted or the DLCO been between 66 to 80 percent predicted, which is necessary for the 10 percent rating.  As previously stated, June 2008 private PFT results showed a FVC of 89 percent and a DLCO of 104 percent.  Also, results from the October 2010 VA examination reflected a FVC of 90 percent and a DLCO of 106 percent.  Therefore, such findings do not warrant a compensable rating under the General Rating Formula for Interstitial Lung Disease under Diagnostic Code 6833.  

A 10 percent rating, and no higher, is warranted for the service-connected asbestosis under Diagnostic Code 6602, as of October 12, 2012.  In order to warrant a 10 percent rating under Diagnostic Code 6602, PFT testing must show a FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  At the October 2010 VA examination, PFT testing revealed a FVC of 90 percent, a FEV-1 of 106 percent, a ratio of FEV-1/FVC of 80 percent and a DLCO of 106 percent.  Specifically, the ratio of FEV-1/FVC of 80 percent is indicative of a 10 percent rating under Diagnostic Code 6602.  Resolving the doubt in the Appellant's favor, a 10 percent rating is warranted as of October 12, 2012, under Diagnostic Code 6602.  

However, a higher disability rating is not warranted for the service-connected asbestosis prior to October 12, 2012, under Diagnostic Code 6602.  There is no evidence showing the FEV-1 being between 71 to 80 percent predicted, the FEV-1/FVC being between 71 to 80 percent predicted, or evidence of intermittent inhalational or oral bronchodilator therapy.  Results from the private PFT conducted in June 2008 showed a FVC of 89 percent predicted, a FEV-1 of 102 percent predicted, a FEV-1/FVC of 113 percent, and a DLCO of 104 percent predicted.  Additionally, there is no evidence of intermittent inhalational or oral bronchodilator therapy.  As such, a compensable rating is not warranted under Diagnostic Code 6602, prior to October 12, 2012.  

There is no evidence showing that the Veteran's asbestosis had markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that his service-connected asbestosis had necessitated frequent, or indeed any, periods of hospitalization.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 6602 and 6833.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular ratings in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Board has considered the Appellant's statements regarding the severity of the Veteran's service-connected asbestosis, and the Board does not doubt the sincerity of her belief that the disability is worse than the current evaluation contemplates.  The evidence supports a finding that the service-connected asbestosis warrants a 10 percent rating, and no higher, as of October 12, 2012, and all reasonable doubt has been resolved in the Appellant's favor.  However, prior to October 12, 2012, the evidence does not support a compensable rating for the service-connected asbestosis, and the claim for the benefit must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Prior to October 12, 2012, the criteria for a compensable rating for asbestosis is denied.  

As of October 12, 2012, the criteria for a 10 percent rating, and no higher, are warranted for asbestosis, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


